Case 19-04687-DSC11   Doc 60    Filed 12/11/19 Entered 12/11/19 08:30:34   Desc Main
                               Document     Page 1 of 5
Case 19-04687-DSC11   Doc 60    Filed 12/11/19 Entered 12/11/19 08:30:34   Desc Main
                               Document     Page 2 of 5
Case 19-04687-DSC11   Doc 60    Filed 12/11/19 Entered 12/11/19 08:30:34   Desc Main
                               Document     Page 3 of 5
Case 19-04687-DSC11   Doc 60    Filed 12/11/19 Entered 12/11/19 08:30:34   Desc Main
                               Document     Page 4 of 5
Case 19-04687-DSC11   Doc 60    Filed 12/11/19 Entered 12/11/19 08:30:34   Desc Main
                               Document     Page 5 of 5
